Exhibit 10.1


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


NATIONAL HOLDINGS CORPORATION
 
SECURITIES PURCHASE AGREEMENT
 
DATED AS OF
 
March 30, 2012
 
with respect to
 
SALE OF
 
CONVERTIBLE NOTE, SERIES E PREFERRED STOCK AND COMMON STOCK PURCHASE WARRANTS
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 

--------------------------------------------------------------------------------

 


SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 30,
2012, is entered into by and among National Holdings Corporation, a Delaware
corporation (the “Company”) and the entity listed on Exhibit A hereto under the
heading “Purchaser” (“Purchaser”).
 
WHEREAS, Purchaser wishes to purchase from the Company, and the Company wishes
to sell and issue to Purchaser, upon the terms and conditions stated in this
Agreement and the Convertible Notes (defined below), two 6% convertible
subordinated promissory notes in substantially the form attached hereto as
Exhibits B-1 and B-2 having aggregate principal amounts of $3,300,000 and
$700,000, respectively (the “$3,300,000 Convertible Note” and the “$700,000
Convertible Note” and collectively the “Convertible Notes”), which Convertible
Notes shall be convertible into (a) Shares of Series E Preferred Stock
convertible into Common Stock and (b) warrants substantially in the forms
attached hereto as Exhibit C , exercisable for  6,600,000 and 1,400,000 shares
of Common Stock, respectively (the “6,600,000 Warrant” and the “1,400,000
Warrant” and, collectively, the “First Warrants”), at an exercise price of $0.50
per share (subject to adjustment) “First Warrant Shares”), in each case, in
amounts contemplated by the Convertible Notes at the applicable Conversion Price
(as defined in the Convertible Note) ((a) and (b) together, the “Conversion
Units”);


WHEREAS, Purchaser wishes to purchase from the Company, and the Company wishes
to sell and issue to Purchaser, upon the terms and conditions stated in this
Agreement, (i) an aggregate of up to 120,000 shares (each, a “Share” and
together, the “Shares”) of a newly created class of Series E Preferred Stock
(the “Series E Preferred Stock”) convertible into shares of the Company’s common
stock, $0.02 par value per share (the “Common Stock”), at a purchase price of
$50.00 per Share and (ii) a warrant substantially in the form attached hereto as
Exhibit D (the “Second Warrant”, and together with the First Warrants, the
“Warrants”) to purchase an aggregate of up to 12,000,000 shares of Common Stock
(subject to adjustment) (the Second Warrant Shares, and together with the First
Warrant Shares, the “Warrant Shares”), at an exercise price of $0.50 per share
(subject to adjustment), upon the terms and conditions set forth in this
Agreement ((a) and (b) together, the “Equity Units”);  and


WHEREAS, the Shares, the Warrants, the Warrant Shares and the Conversion Units
issued pursuant to this Agreement are collectively referred to herein as the
“Units.”
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:
 
1.           Authorization; Issuance of Convertible Note; Sale of Units.
 
1.1           Authorization.  The Company has, or before each Debt Closing and
the Equity Closing (as defined in Sections 2.3 and 2.4, respectively) will have,
duly authorized the sale and issuance, pursuant to the terms of this Agreement,
of the Units.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2           Issuance of Convertible Notes.  Subject to the terms and
conditions of this Agreement, at the First Debt Closing, the Company will sell
and Purchaser will purchase the $3,300,000 Convertible Note having an aggregate
principal amount of $3,300,000.  Subject to the terms and conditions of this
Agreement, at the Second Debt Closing, the Company will sell and Purchaser will
purchase the $700,000 Convertible Note having an aggregate principal amount of
$700,000.
 
1.3           Sale of Units.  Subject to the terms and conditions of this
Agreement, at the Equity Closing, the Company will sell and Purchaser will
purchase the Equity Units in the denominations set forth on Exhibit A attached
hereto.  The rights, designations and privileges of the Series E Preferred Stock
are forth in the certificate of designations (“Series E Certificate of
Designations”), in substantially the form as attached hereto as Exhibit E.  The
form of the Warrants are attached hereto as Exhibit C and Exhibit D.
 
1.4           Use of Proceeds.  In accordance with the directions of the board
of directors of the Company (the “Board”), as it shall be constituted in
accordance with this Agreement on and as of the First Debt Closing Date (as
defined below), the Company will use a portion of the proceeds from the sale of
the $3,300,000 Convertible Note for satisfaction of outstanding indebtedness
held by affiliates of St. Cloud Partners, L.P. (“St. Cloud”) evidenced by the
10% senior subordinated convertible promissory note in the principal amount of
$3,000,000 (the “March St. Cloud Note”) issued pursuant to that certain
Securities Purchase Agreement, dated as of March 31, 2008, by and between the
Company and St. Cloud (the “March St. Cloud SPA”), and, at the option of
Purchaser or the Board, a portion of the proceeds from the sale of the Equity
Units for satisfaction of outstanding indebtedness held by affiliates of St.
Cloud evidenced by the 10% senior subordinated convertible promissory note in
the principal amount of $3,000,000 (the “June St. Cloud Note”) issued pursuant
to that certain Securities Purchase Agreement, dated as of June 30, 2008, by and
between the Company and St. Cloud (the “June St. Cloud SPA”), and any remaining
proceeds for general corporate purposes.
 
2.                      Purchase Price; Closing.
 
2.1           Payment of the Debt Purchase Price.  The aggregate purchase price
to be paid by Purchaser to the Company to acquire the $3,300,000 Convertible
Note will be $3,300,000 (the “First Debt Purchase Price”).  The aggregate
purchase price to be paid by Purchaser to the Company to acquire the $700,000
Convertible Note will be $700,000 (the “Second Debt Purchase Price”).
 
2.2           Payment of the Equity Purchase Price.  The aggregate purchase
price to be paid by Purchaser to the Company to acquire the Equity Units will be
$6,000,000 (the “Equity Purchase Price”).
 
2.3           Debt Closings.  Subject to the terms and conditions of this
Agreement, the closing of the sale and purchase of the Convertible Notes under
this Agreement (the “First Debt Closing” and the “Second Debt Closing”,
respectively, and each a “Debt Closing”) will take place at the offices of Weil,
Gotshal and Manges LLP, 100 Federal St., 34th Floor, Boston, Massachusetts 02110
(or remotely via the exchange of documents and signatures) (i) with respect to
the $3,300,000 Convertible Note, on the later to occur of:  (A) March 30, 2012,
or (ii) the third business day after the satisfaction or waiver by the
applicable party hereto for whose benefit such condition exists of the
conditions set forth in Section 5 and Section 6 (excluding conditions that, by
their terms, cannot be satisfied until the First Debt Closing, but subject to
the satisfaction or, where permitted, waiver of those conditions as of the First
Debt Closing by the applicable party hereto for whose benefit such conditions
exist), or such other date as agreed in writing by the parties hereto (the
“First Debt Closing Date”) and  (ii) with respect to the $700,000 Convertible
Note, on the later to occur of:  (A) April 6, 2012, or (ii) the third business
day after the satisfaction or waiver by the applicable party hereto for whose
benefit such condition exists of the conditions set forth in Section 5 and
Section 6 (excluding conditions that, by their terms, cannot be satisfied until
the Second Debt Closing, but subject to the satisfaction or, where permitted,
waiver of those conditions as of the Second Debt Closing by the applicable party
hereto for whose benefit such conditions exist), or such other date as agreed in
writing by the parties hereto (the “Second Debt Closing Date” and together with
the First Debt Closing Date, each a “Debt Closing Date”).  At the First Debt
Closing:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)           the Company shall deliver to Purchaser, the $3,300,000 Convertible
Note duly executed by the Company; and
 
(b)           the Company shall deliver to Purchaser the registration rights
agreement substantially in the form attached hereto as Exhibit F duly executed
by the Company; and
 
(c)           Purchaser shall pay directly to the Company, by wire transfer of
immediately available funds, the First Debt Purchase Price for the $3,300,000
Convertible Note being purchased by Purchaser.
 
At the Second Debt Closing:
 
(x)  the Company shall deliver to Purchaser, the $700,000 Convertible Note duly
executed by the Company; and
 
(y) Purchaser shall pay directly to the Company, by wire transfer of immediately
available funds, the Second Debt Purchase Price for the $700,000 Convertible
Note being purchased by Purchaser; and
 
(z)  the Company shall deliver to Purchaser, evidence reasonably satisfactory to
Purchaser, in its sole discretion, effecting the dissolution of the OPN Joint
Venture (as defined below).
 
 
3

--------------------------------------------------------------------------------

 
 
2.4           Equity Closing Date.  Subject to the terms and conditions of this
Agreement, the closing of the sale and purchase of the Equity Units under this
Agreement (the “Equity Closing”) will take place at the offices of Weil, Gotshal
and Manges LLP, 100 Federal St., 34th Floor, Boston, Massachusetts 02110 (or
remotely via the exchange of documents and signatures) on the third business day
after the satisfaction or waiver by the applicable party hereto for whose
benefit such condition exists of the conditions set forth in Section 7 and
Section 8 (excluding conditions that, by their terms, cannot be satisfied until
the Equity Closing, but subject to the satisfaction or, where permitted, waiver
of those conditions as of the Equity Closing by the applicable party hereto for
whose benefit such conditions exist) or such other date as agreed in writing by
the parties hereto (the “Equity Closing Date”).  At the Equity Closing,
Purchaser shall pay directly to the Company, by wire transfer of immediately
available funds, the Equity Purchase Price for the Equity Units being purchased
by Purchaser.
 
For the avoidance of doubt, nothing contained in Section 2.3 or this Section 2.4
shall in any way limit the rights of the Purchaser to convert the Convertible
Notes at any time following the applicable Debt Closing Date in accordance with
the terms of such Convertible Note.


3.                      Representations of the Company. To induce Purchaser to
enter into this Agreement and to purchase the Units, the Company hereby
warrants, represents and covenants to Purchaser as set forth below in this
Section 3.  Except as set forth in the SEC Documents (as defined below) filed by
the Company with the Securities and Exchange Commission (the “SEC”) from the
date that is two (2) years prior to the date hereof or in the Disclosure
Schedule attached hereto as Exhibit G, the Company represents and warrants to
Purchaser that as of the applicable Debt Closing Date and as of the Equity
Closing Date, as applicable:
 
3.1           Due Organization and Qualification.  Each of the Company and its
Subsidiaries (which for purposes of this Agreement is defined as the
subsidiaries of the Company listed on Exhibit 21 to the Company’s Annual Report
on Form 10-K for the fiscal year ended September 30, 2011) is an entity duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which it is formed, and has the requisite power and
authorization to own its properties and to carry on its business as now being
conducted and as presently proposed to be conducted.  Each of the Company and
its Subsidiaries is duly qualified as a foreign entity to do business and is in
good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect.  As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects (to the extent disclosed in the
SEC Documents) of the Company or any Subsidiary, either individually or taken as
a whole, (ii) the transactions contemplated hereby or by the Convertible Notes
or (iii) the authority or ability of the Company to perform any of its
obligations hereunder or under the Convertible Note.  Other than the
Subsidiaries, the Company owns no interest, directly or indirectly, in any
corporation, partnership, joint venture (other than the OPN Joint Venture as
defined herein), limited liability company or other entity.  The Company has
furnished to the Purchaser true, correct and complete copies of the Company’s
articles of incorporation and bylaws as amended through the date of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2           Power and Authority.  The Company has the requisite corporate
power and authority to execute and deliver this Agreement, the Convertible Notes
and the Units and to perform its obligations hereunder and thereunder.  The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary corporate action on the part of Company.  This Agreement has
been duly executed and delivered by the Company and is the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, moratorium, insolvency, reorganization or other similar laws now or
hereafter in effect generally affecting the enforcement of creditors’ rights,
specific performance, injunctive or other equitable remedies.  No other
corporate proceedings are necessary for the execution, issuance and delivery by
the Company of this Agreement and the performance by it of its obligations
hereunder or the consummation by it of the transactions contemplated hereby.
 
3.3           Valid Issuance.  The Convertible Note, the Series E Preferred
Stock, the Warrants, the shares of Common Stock issuable upon conversion of the
Series E Preferred Stock (“Conversion Shares”) and the Warrant Shares have been
duly and validly authorized.  When issued, the Series E Preferred Stock will be
validly issued, fully paid and non-assessable, and will be free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth
herein or imposed by applicable securities laws and except for those created by
Purchaser.  Upon due conversion of the Series E Preferred Stock, the Conversion
Shares will be validly issued, fully paid and non-assessable, and will be free
and clear of all encumbrances and restrictions, except for restrictions on
transfer set forth herein or imposed by applicable securities laws and except
for permitted encumbrances that may be created by Purchaser.  Upon the due
exercise of the Warrants, the Warrant Shares will be validly issued, fully paid
and non-assessable, and will be free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth herein or imposed by
applicable securities laws and except for permitted encumbrances that may be
created by Purchaser.
 
3.4           Brokers. Neither the Company nor any of Company’s officers,
directors, employees or stockholders has employed any broker or finder in
connection with the transactions contemplated by this Agreement and no fee is or
will be due and owing to any broker or finder in connection with the
transactions contemplated by this Agreement.
 
3.5           Private Placement. Assuming the accuracy of the Purchaser
representations and warranties set forth in Section 4 hereof, no registration
under the Securities Act of 1933, as amended (“Securities Act”) is required for
the offer and sale of the Units by the Company.
 
3.6           Material Contracts.  Neither the Company or any Subsidiary is in
material default under any Material Contract, nor, to the knowledge of the
Company, is any other party to any such Material Contract in material breach of
or default thereunder, and no event has occurred that with the lapse of time or
the giving of notice or both would constitute a material breach or default on
the Company or any Subsidiary or any other party thereunder under any Material
Contract.  “Material Contract” shall mean, any contract of the Company or any
Subsidiary that (i) is or would be required to be filed by the Company as a
“material contract” with the SEC pursuant to Item 601(b)(10) of Regulation S-K
or disclosed by the Company on Form 8-K, (ii) relates to the formation,
creation, operation, management or control of any partnership or joint venture
that is material to the business of the Company and its Subsidiaries, taken as a
whole, (iii) relates to the incurrence of indebtedness for borrowed money in the
principal amount of $100,000 or more, or to mortgaging, pledging or otherwise
placing a lien on any material portion of the assets of the Company and its
Subsidiaries, (iv) guarantees any obligation of an unrelated third party for
borrowed money in excess of $100,000, (v) grants any Person a right of first
refusal, right of first offer or similar right with respect to any material
properties, assets or business of the Company and its Subsidiaries, or (vi)
involves the purchase or sale of assets outside the ordinary course of business
or relates to an acquisition, divestiture, merger or similar transaction and
contains representations, covenants, indemnities or other obligations (including
payment, indemnification, purchase price adjustment, “earn-out” or other
obligations) of the Company or any of its Subsidiaries that are still in effect.
 
 
5

--------------------------------------------------------------------------------

 
 
3.7           No Conflict.  The execution, delivery and performance of this
Agreement, including, without limitation, the issuance of the Convertible Notes
or the Units by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby does not and will not (i) result in
a violation of the Company’s certificate of incorporation (including, without
limitation, any certificates of designations contained therein) or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company, or the Company’s or any Subsidiaries bylaws, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement (including any
Material Contract), indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, federal
and state securities laws and regulations and the rules and regulations of the
Financial Industry Regulatory Authority, Inc. (“FINRA”), and including all
applicable federal laws, rules and regulations) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations do not or could not reasonably be
expected to have a Material Adverse Effect.
 
3.8           Consents.  Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with any court, arbitrational tribunal, administrative agency or
commission or other governmental or self regulatory authority or agency
(including, without limitation, FINRA and the SEC) (each of the foregoing is
hereafter referred to as a “Governmental Entity”) or any other person (any
individual, corporation, limited liability company, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
Governmental Body or other entity, a “Person”) or entity in order for it to
execute, deliver or perform any of its obligations under, or contemplated by,
this Agreement, in each case, in accordance with the terms hereof or thereof,
except (i) a filing pursuant to NASD Membership and Registration Rule 1017 with
FINRA and approval thereof by FINRA, (ii) a Form D with the SEC and (iii) blue
sky filings in various states.  All consents, authorizations, orders, filings
and registrations which the Company is required to obtain at or prior to the
applicable Debt Closing or the Equity Closing have been obtained or effected on
or prior to the applicable Debt Closing Date or the Equity Closing Date, as
applicable, and neither the Company nor any of its Subsidiaries are aware of any
facts or circumstances which might prevent the Company from obtaining or
effecting any of the registration, application or filings contemplated hereby,
except to the extent failure to obtain such consents do not or could not
reasonably be expected to have a Material Adverse Effect.

 
6

--------------------------------------------------------------------------------

 
 
3.9           No Integrated Offering.  None of the Company, its Subsidiaries or
any of their affiliates, nor any Person or entity acting on their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the offer
and sale of the Convertible Notes or the Units to require approval of
stockholders of the Company under any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
FINRA.  None of the Company, its Subsidiaries, their affiliates nor any Person
or entity acting on their behalf has taken nor will they take any action or
steps that would cause the offer and sale of the Convertible Notes or any of the
Units to be integrated with other offerings of securities of the Company by the
Company or any other Person or entity.  The offer and sale of the Convertible
Notes and the Units is not and will not be integrated with other offerings of
securities of the Company by the Company or any other Person or entity.
 
3.10           Application of Takeover Protections. Other than the staggered
board provisions contained in the Company’s bylaws and power and authority to
issue ‘blank check’ preferred stock, the Company and its board of directors (the
“Board”) have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation, bylaws or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to Purchaser as a result of the transactions contemplated by
this Agreement.
 
3.11           SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing.  Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company and its Subsidiaries as of the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments which
will not be material, either individually or in the aggregate).
 
 
7

--------------------------------------------------------------------------------

 
 
3.12           Absence of Certain Changes.  Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects (to the extent disclosed in the
SEC Documents) of the Company or any of its Subsidiaries.  Except as set forth
in the SEC Documents, since the date of the Company’s most recent audited
financial statements contained in a Form 10-K, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any material capital expenditures, individually or in the
aggregate.  Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company or any Subsidiary have any actual knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.  The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the applicable Debt Closing or
the Equity Closing will not be, Insolvent (as defined below).  For purposes of
this Section 3.12, “Insolvent” means, (a) with respect to the Company and its
Subsidiaries, on a consolidated basis, (i) the Company and its Subsidiaries are
unable to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (ii) the
Company and its Subsidiaries intend to incur or believe that they will incur
debts that would be beyond their ability to pay as such debts mature; and (b)
with respect to the Company and each Subsidiary, individually, (i) the Company
or such Subsidiary (as the case may be) is unable to pay its respective debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (ii) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature.  Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital.
 
3.13           No Undisclosed Events, Liabilities, Developments or
Circumstances.  Except as described in Schedule 3.13, no event, liability,
development or circumstance has occurred or exists, or is reasonably expected to
exist or occur with respect to the Company, any of its Subsidiaries or any of
their respective businesses, properties, liabilities, prospects (to the extent
disclosed in the SEC Documents), operations (including results thereof) or
condition (financial or otherwise) that (i) would be required to be disclosed by
the Company under applicable securities laws on a registration statement on Form
S-1 filed with the SEC relating to an issuance and sale by the Company of its
securities and which has not been publicly announced, (ii) could have a material
adverse effect on any Purchaser’s investment hereunder or (iii) could have a
Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
3.14           Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
certificate of incorporation, bylaws, any certificate of designation, or
preferences or rights of any other outstanding series of preferred stock of the
Company or any of its Subsidiaries, respectively.  Neither the Company nor any
of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect.  The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities (including, without limitation, FINRA) necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit, which if so initiated and
adjudicated against the Company would be reasonably expected to have a Material
Adverse Effect.  None of the Subsidiaries has received any notice of termination
from one of their respective clearing brokers regarding such Subsidiaries’
relationship with such clearing broker.
 
3.15           Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person or
entity acting on behalf of the Company or any of its Subsidiaries has, in the
course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
3.16           Sarbanes-Oxley Act. The Company and each Subsidiary is in
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.
 
3.17           Transactions With Affiliates.  Except with respect to Purchaser,
none of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other Person or entity
in which any such officer, director or employee has a substantial interest or is
an employee, officer, director, trustee or partner.
 
 
9

--------------------------------------------------------------------------------

 
 
3.18           Capitalization.
 
(a)           The authorized capital stock of the Company consists of
150,000,000 shares of Common Stock par value $0.02 and 10,000,000 shares of
preferred stock, par value $0.01 (the “Preferred Stock”).  As of the date
hereof, there are 26,100,151 shares of Common Stock issued and outstanding,
34,167 shares of Series C Preferred Stock issued and outstanding, 60,000 shares
of Series D Preferred Stock issued and outstanding, 0 shares of Common Stock are
held by the Company as treasury stock and 0 shares of Preferred Stock are held
by the Company as treasury stock.  All of the issued and outstanding shares of
Common Stock were duly authorized for issuance and are validly issued, fully
paid and non-assessable and were not issued in violation of any purchase or call
option, right of first refusal, subscription right, preemptive right or any
similar rights.  All of the outstanding shares of Common Stock and Preferred
Stock are owned of record by the holders or in street name and in the respective
amounts as are set forth on Schedule 3.18(a).
 
(b)           Schedule 3.18(b) sets forth the holders of options to purchase
shares of Common Stock (“Company Options”) and the respective number of shares
of Common Stock subject to each outstanding Company Option, and the applicable
exercise price, expiration date and vesting date.  Except as set forth on
Schedule 3.18(b), there is no existing option, warrant, call, right or Contract
to which any Selling Stockholder or the Company is a party requiring, and there
are no securities of the Company outstanding which upon conversion or exchange
would require, the issuance, sale or transfer of any additional shares of
capital stock or other equity securities of the Company or other securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase shares of capital stock or other equity securities of the
Company.  Except as set forth in Schedule 3.18(b), there are no obligations,
contingent or otherwise, of the Company or any Subsidiary to (i) repurchase,
redeem or otherwise acquire any shares of Common Stock or the capital stock or
other equity interests of any Subsidiary, or (ii) provide material funds to, or
make any material investment in (in the form of a loan, capital contribution or
otherwise), or provide any guarantee with respect to the obligations of, any
Person.  Except as set forth on Schedule 3.18(b), there are no outstanding stock
appreciation, phantom stock, profit participation or similar rights with respect
to the Company or any of the Subsidiaries.  There are no bonds, debentures,
notes or other indebtedness of the Company or the Subsidiaries having the right
to vote or consent (or, convertible into, or exchangeable for, securities having
the right to vote or consent) on any matters on which stockholders (or other
equityholders) of the Company of the Subsidiaries may vote.  There are no voting
trusts, irrevocable proxies or other Contracts or understandings to which the
Company or any Subsidiary or any Selling Stockholder is a party or is bound with
respect to the voting or consent of any shares of Common Stock or the equity
interests of any Subsidiary.
 
3.19           Absence of Litigation. Except as described in Schedule 3.19,
there is no action, suit, claim (including counterclaim), proceeding, inquiry or
investigation by any Person or entity (a “Legal Proceeding”) or before any
Governmental Entity pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries or their respective
officers or directors which individually or in the aggregate has or would
reasonable be expected to have a Material Adverse Effect.  There has not been,
and to the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC or FINRA involving the Company, any of its Subsidiaries
or any current or former director or officer of the Company or any of its
Subsidiaries. Neither the Company nor any Subsidiary is subject to any order,
injunction, judgment, doctrine, decree, ruling, writ, assessment or arbitration
award of a Governmental Body (an “Order”), and neither the Company nor any
Subsidiary is in breach or violation of any Order.   Neither the Company nor any
Subsidiary is engaged in any legal action to recover monies due it or for
damages sustained by it.  There are no Legal Proceedings pending, or, to the
knowledge of the Company, threatened against the Company or to which the Company
is otherwise a party relating to this Agreement or the transactions contemplated
hereby or thereby.
 
 
10

--------------------------------------------------------------------------------

 
 
3.20           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
3.21           Subsidiary Rights.  The Company or one of its Subsidiaries has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.
 
3.22           Tax Status.  Each of the Company and its Subsidiaries (i) has
timely made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim.
 
3.23           Internal Accounting and Disclosure Controls.  Each of the Company
and its Subsidiaries maintains internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) that is effective
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles, including that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the Exchange Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure.  Neither
the Company nor any of its Subsidiaries has received any notice or
correspondence from any accountant or other Person or entity relating to any
potential material weakness or significant deficiency in any part of the
internal controls over financial reporting of the Company or any of its
Subsidiaries.
 
 
11

--------------------------------------------------------------------------------

 
 
3.24           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.
 
3.25           Investment Company Status.  The Company is not, and upon
consummation of the sale of the Convertible Notes and the Units will not be, an
“investment company,” an affiliate of an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.
 
3.26           Money Laundering.  The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, but not limited, to (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.
 
3.27           Management. During the past five year period, no current director
or executive officer of the Company or any of its Subsidiaries has been the
subject of:
 
(a)           a petition under bankruptcy laws or any other insolvency or
moratorium law or the appointment by a court of a receiver, fiscal agent or
similar officer for such Person or entity, or any partnership in which such
Person was a general partner at or within two years before the filing of such
petition or such appointment, or any corporation or business association of
which such Person was an executive officer at or within two years before the
time of the filing of such petition or such appointment;
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations that do not relate to
driving while intoxicated or driving under the influence);
 
(c)           any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any such Person from, or otherwise limiting, the following
activities:
 
(i)           Acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other Person regulated by the United States Commodity
Futures Trading Commission or an associated Person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;
 
(ii)           Engaging in any type of business practice; or
 
(iii)           Engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of securities
laws or commodities laws;
 
(d)           any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any authority barring, suspending or otherwise limiting
for more than 60 days the right of any such Person to engage in any activity
described in the preceding sub paragraph, or to be associated with Persons
engaged in any such activity;
 
(e)           a finding by a court of competent jurisdiction in a civil action
or by the SEC or other authority to have violated any securities law, regulation
or decree and the judgment in such civil action or finding by the SEC or any
other authority has not been subsequently reversed, suspended or vacated; or
 
(f)           a finding by a court of competent jurisdiction in a civil action
or by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.
 
4.                      Representations of Purchaser.  Purchaser represents and
warrants to the Company as follows:
 
4.1           Existence and Power.  Purchaser (a) is duly organized and validly
existing and (b) has the requisite power and authority to execute, deliver and
perform its obligations under this Agreement.
 
4.2           Authorization; No Contravention.  The execution delivery and
performance by Purchaser of this Agreement and the transactions contemplated
hereby, (a) have been duly authorized by all necessary action, (b) do not
contravene the terms of Purchaser’s organizational documents, or any amendment
thereof, and (c) do not violate, conflict with or result in any breach or
contravention of, or the creation of any lien under, any material contractual
obligation of Purchaser or any requirement of law applicable to Purchaser, and
(d) do not violate any orders of any Governmental Entity against, or binding
upon, Purchaser.
 
 
13

--------------------------------------------------------------------------------

 
 
4.3           Disclosure of Information.  Purchaser acknowledges that it has
received all the information that it has requested relating to the Company and
the purchase of the Units.  Purchaser further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Units.
 
4.4           Binding Effect.  This Agreement has been duly executed and
delivered by Purchaser and constitutes the legal, valid and binding obligations
of Purchaser, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting generally the enforcement
of creditors’ rights and subject to a court’s discretionary authority with
respect to granting a decree ordering specific performance or other equitable
remedies.
 
4.5           Purchase for Own Account.  The Convertible Notes and the Units
hereby acquired by Purchaser pursuant to this Agreement are being acquired for
Purchaser’s own account and with no intention of distributing or reselling such
securities in any transaction that would be in violation of the securities laws
of the United States of America or any state, without prejudice.  If Purchaser
should in the future decide to dispose of the Convertible Notes or any of the
Units, Purchaser understands and agrees that it may do so only in compliance
with the Securities Act and applicable state securities laws, as then in
effect.  Purchaser agrees to the imprinting, so long as required by law, of
legends on the Convertible Notes, the certificates representing the Series E
Preferred Stock and Warrants, and, upon conversion, on the Conversion Shares and
Warrant Shares, as follows:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE.  THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH LAWS.
 
4.6           Restricted Securities.  Purchaser understands the Convertible
Note, the Units, the Series E Preferred Stock, Warrants and the shares of Common
Stock underlying the Series E Preferred Stock and Warrants will not be
registered at the time of their issuance under the Securities Act since they are
being acquired from the Company in a transaction exempt from the registration
requirements of the Securities Act and that the reliance of the Company on such
exemption is predicated in part on Purchaser’s representations set forth herein.
 
4.7           Investment Representations.  Purchaser (i) has such knowledge and
experience in financial and business affairs that it is capable of evaluating
the merits and risks involved in purchasing the Units, (ii) is able to bear the
economic risks involving in purchasing the Units, (iii) is an “accredited
investor” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act and (iv) has had the opportunity to ask questions of, and receive
answers from, Company and Persons acting on Company’s behalf concerning
Company’s business, management, and financial affairs and the terms and
conditions of the Units.
 
 
14

--------------------------------------------------------------------------------

 
 
4.8           Brokers.  There is no broker, investment banker, financial
advisor, finder or other Person who has been retained by or is authorized to act
on behalf of Purchaser who might be entitled to any fee or commission for which
the Company will be liable in connection with the execution of this Agreement
and the consummation of the transactions contemplated hereby.
 
4.9           Short Sales and Confidentiality Prior to the Date Hereof.  Other
than the transactions contemplated hereunder, the Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, executed any disposition, including short
sales, in the securities of the Company during the period commencing from the
time that the Purchaser first received an indication of interest (written or
oral) from the Company or any other Person setting forth the material terms of
the transactions contemplated hereunder until the date hereof.  Other than to
other Persons party to this Agreement or as consented to by the Company, the
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).
 
4.10           Money Laundering.  The Purchaser and each Person owning directly
at least 25% of the equity interests in the Purchaser are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.
 
5.                      Conditions to Closing of Purchaser.  The obligations of
Purchaser to purchase the Convertible Notes being purchased at the First Debt
Closing or Second Debt Closing are subject to the fulfillment at or before the
First Debt Closing and Second Debt Closing, as applicable, of the following
conditions precedent, any one or more of which may be waived in whole or in part
by Purchaser, which waiver will be at the sole discretion of Purchaser:
 
5.1           Representations and Warranties.  The representations and
warranties made by the Company in this Agreement will have been true and correct
in all respects as of the date when made and as of the applicable Debt Closing
Date, except for the representations and warranties that are expressly made as
of a particular date (which will remain true and correct as of such date).
 
 
15

--------------------------------------------------------------------------------

 
 
5.2           Agreements.  All agreements, and conditions contained in this
Agreement to be performed or complied with by the Company prior to the
applicable Debt Closing will have been performed or complied with by the Company
prior to or at the applicable Debt Closing.
 
5.3           Consents, Etc.
 
(a)           The Company will have secured and delivered to Purchaser all
consents and authorizations that will be necessary or required lawfully to
consummate this Agreement and to issue the Convertible Note to be purchased by
Purchaser at the applicable Debt Closing, other than any consents or
authorizations required by FINRA, which shall only be required in connection
with the Equity Closing.
 
(b)           The Company will have secured and delivered to Purchaser all
necessary consents and authorizations from the holders of Series C Preferred
Shares and the Series D Preferred Shares of the Company to enter into this
Agreement, and consummate the transactions contemplated by this Agreement solely
in connection with the applicable Debt Closing.
 
5.4           Delivery of Documents.  All of the documents to be delivered by
the Company pursuant to Section 2.3 will be in a form and substance reasonably
satisfactory to Purchaser and its counsel, and will have been executed and
delivered to Purchaser by each of the other parties thereto.
 
5.5           Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated by this Agreement solely in
connection with the applicable Debt Closing and all documents and instruments
incident to such transactions will be in a form and substance reasonably
satisfactory to Purchaser and its counsel, and Purchaser and its counsel will
have received all such counterpart originals or certified or other copies of
such documents as Purchaser or its counsel may reasonably request.
 
5.6           Board Appointments.  The Company shall have taken all corporate
actions necessary to constitute the Company’s Board and any committees of the
Board as set forth in accordance with Section 7.6 of this Agreement, including,
without limitation, (i) increasing the size of the Board to nine (9)
individuals, (ii) appointing the Series E Representatives and (iii) procuring
the resignation of Michael S. Weiss, Paul S. Coviello and Jorge A. Ortega.
 
5.7           Broker-Dealer Matters.  Neither the Company nor any of its
Affiliates or Subsidiaries has received any oral or written notice from the SEC,
FINRA or any state securities regulatory authority of any pending or threatened
action or proceeding relating to the revocation or modification of any
registration or qualification of the Company’s broker-dealer Subsidiaries as
broker-dealers.  Neither the Company nor any of its Affiliates or Subsidiaries
has received any oral or written notice from any of their clearing brokers of
any pending or threatened revocation, modification or cancellation of their
clearing relationship with the Company’s broker-dealer Subsidiaries.
 
5.8           Certain Indebtedness.  Any indebtedness of the Company held by St.
Cloud as of the date hereof, including, for the avoidance of doubt, the March
St. Cloud Note and the June St. Cloud Note, shall, as of immediately prior to
the First Debt Closing Date and Second Debt Closing Date, as applicable (to the
extent still outstanding, including as modified in any manner, substituted or
otherwise replaced by any newly issued indebtedness) be held by St. Cloud;
provided, however that with respect to the Second Debt Closing Date, if the
March St. Cloud Note shall have been paid off prior to the Second Debt Closing
Date, only the June St. Cloud Note shall be held by St. Cloud..
 
 
16

--------------------------------------------------------------------------------

 
 
5.9           Board Composition.  Upon repayment of the March St. Cloud Note in
accordance with Section 1.4 and effective as of the First Debt Closing, the
Company shall have appointed a director to the Board in accordance with the
first proviso in Section 9.5(a)(i)(C), which director shall be reasonably
acceptable to Purchaser.
 
6.                      Conditions to Debt Closings of the Company.  The
Company’s obligations to sell and issue the Convertible Notes at the First and
Second Debt Closings are subject to the fulfillment at or before the applicable
Debt Closings of the following conditions (as applicable), which conditions may
be waived in whole or in part by the Company, and which waiver will be at the
sole discretion of the Company:
 
6.1           Representations and Warranties.  The representations and
warranties made by Purchaser in this Agreement will have been true and correct
in all respects as of the date when made and as of the First Debt Closing Date
and the Second Debt Closing Date, except for the representations and warranties
that are expressly made as of a particular date (which will remain true and
correct as of such date).
 
(a)           Agreements.  All agreements, and conditions contained in this
Agreement to be performed or complied with by Purchaser prior to the First Debt
Closing or Second Debt Closing, as applicable, will have been performed or
complied with by the Company prior to or at the First Debt Closing or Second
Debt Closing, as applicable.
 
(b)           Payment of Debt Purchase Price.  Purchaser will have tendered
(either directly or through a designated escrow agent) the First Debt Purchase
Price in exchange for the $3,300,000 Convertible Note being issued hereunder or
the Second Debt Purchase Price in exchange for the $700,000 Convertible Note
being issued hereunder, as applicable.
 
7.                      Conditions to Equity Closing of Purchaser.  The
obligations of Purchaser to purchase the Units (including, if applicable, the
Conversion Units) being purchased at the Equity Closing are subject to the
fulfillment at or before the Equity Closing of the following conditions
precedent, any one or more of which may be waived in whole or in part by
Purchaser, which waiver will be at the sole discretion of Purchaser:
 
7.1           Representations and Warranties.  The representations and
warranties made by the Company in this Agreement will have been true and correct
in all respects as of the date when made and as of the Equity Closing Date,
except for the representations and warranties that are expressly made as of a
particular date (which will remain true and correct as of such date).
 
 
17

--------------------------------------------------------------------------------

 
 
7.2           Agreements.  All agreements, and conditions contained in this
Agreement to be performed or complied with by the Company prior to the Equity
Closing will have been performed or complied with by the Company prior to or at
the Equity Closing.
 
7.3           Consents, Etc.
 
(a)           The Company will have secured and delivered to Purchaser all
consents and authorizations that will be necessary or required lawfully to
consummate this Agreement and to issue the Units (including, if applicable, the
Conversion Units) to be purchased by Purchaser at the Equity Closing, including,
without limitation any consents or authorizations required by FINRA, that shall
be specifically required in connection with the Equity Closing.
 
(b)           The Company will have secured and delivered to Purchaser all
necessary consents and authorizations from the holders of Series C Preferred
Shares and Series D Preferred Shares of the Company and St. Cloud to consummate
the transactions contemplated by this Agreement and the issuance of the Equity
Units, including, without limitation (i) the conditions to the Debt Closing set
forth in Section 5 and (ii) with respect to St. Cloud, (a) confirmation that the
rights of St. Cloud set forth in Sections 7.7 and 7.8 of the March St. Cloud SPA
shall terminate and be of no further force and effect upon full repayment by the
Company of the March St. Cloud Note, (b) a waiver of the rights of first offer
of St. Cloud set forth in each of Section 7.9 of the March St. Cloud SPA and
Section 7.9 of the June St. Cloud SPA with respect to the transactions
contemplated by this Agreement and (c) confirmation by St. Cloud of the
provisions set forth in Section 9.5(a)(i)(C).
 
7.4           Delivery of Documents.  To the extent not previously received by
Purchaser, the Company shall deliver to Purchaser, evidence reasonably
satisfactory to Purchaser, in its sole discretion, effecting the dissolution of
the OPN Joint Venture (as defined below).
 
7.5           Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions will be in a form and
substance reasonably satisfactory to Purchaser and its counsel, and Purchaser
and its counsel will have received all such counterpart originals or certified
or other copies of such documents as Purchaser or its counsel may reasonably
request.
 
7.6           Board Appointments.  Except with the prior written consent of the
Purchaser, the Company shall not have taken any corporate actions since the Debt
Closing to reconstitute the Board and any committees of the Board in a manner
other than as set forth in Section 9.5 of this Agreement.
 
7.7           Certificate of Designation. The Certificate of Designation shall
have been filed with and received by the Secretary of State of the State of
Delaware.
 
7.8           Broker-Dealer Matters.  Neither the Company nor any of its
Affiliates or Subsidiaries has received any oral or written notice from the SEC,
FINRA or any state securities regulatory authority of any pending or threatened
action or proceeding relating to the revocation or modification of any
registration or qualification of the Company’s broker-dealer Subsidiaries as
broker-dealers.  Neither the Company nor any of its Affiliates or Subsidiaries
has received any oral or written notice from any of their clearing brokers of
any pending or threatened revocation, modification or cancellation of their
clearing relationship with the Company’s broker-dealer Subsidiaries.
 
 
18

--------------------------------------------------------------------------------

 
 
7.9           Litigation.  No Legal Proceeding shall have been instituted or
threatened before a court or other Governmental Entity to restrain or prohibit
or materially delay any of the transactions contemplated hereby, and the Company
shall have delivered to Purchaser a certificate from the Secretary of the
Company, dated the Equity Closing Date, to such effect.  No law or Order of any
kind shall have been enacted, entered, promulgated or enforced by any court or
Governmental Entity which would prohibit or materially delay the consummation of
the transactions contemplated by this Agreement or has the effect of making them
illegal.
 
7.10           Certain Indebtedness.  Any indebtedness of the Company held by
St. Cloud as of the date hereof, including, for the avoidance of doubt, the
March St. Cloud Note and the June St. Cloud Note, shall, as of immediately prior
to the Equity Closing Date (to the extent still outstanding, including as
modified in any manner, substituted or otherwise replaced by any newly issued
indebtedness) be held by St. Cloud.
 
8.                      Conditions to Equity Closing of the Company.  The
Company’s obligations to sell and issue the Units (including, if applicable, the
Conversion Units) at the Equity Closing are subject to the fulfillment at or
before the Equity Closing of the following conditions, which conditions may be
waived in whole or in part by the Company, and which waiver will be at the sole
discretion of the Company:
 
8.1           Representations and Warranties.  The representations and
warranties made by Purchaser in this Agreement will have been true and correct
in all respects as of the date when made and as of the Equity Closing Date,
except for the representations and warranties that are expressly made as of a
particular date (which will remain true and correct as of such date).
 
8.2           Agreements.  All agreements, and conditions contained in this
Agreement to be performed or complied with by Purchaser prior to the Equity
Closing will have been performed or complied with by the Company prior to or at
the Equity Closing.
 
8.3           Payment of Equity Purchase Price.  Purchaser will have tendered
(either directly or through a designated escrow agent) the Equity Purchase Price
in exchange for the Equity Units being issued hereunder.
 
9.                      Covenants and Agreements of the Parties.
 
9.1           Reservation of Common Stock.  The Company will at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of providing for the conversion of the Shares and
the exercise of the Warrants, such number of shares of Common Stock as will from
time to time equal the number of shares sufficient to permit the issuance of the
shares of Common Stock underlying the Shares and the Warrants pursuant to the
terms thereof.
 
 
19

--------------------------------------------------------------------------------

 
 
9.2           Co-Sale Rights.
 
(a)           Certain Definitions:
 
“Counter Party” shall mean a bona fide third party engaging in a Triggering
Transaction with the Company during the Participation Period.
 
“Participation Period” shall mean the period commencing from the date of this
Agreement and ending on the day that is nine months from the Equity Closing
Date.


“Triggering Transaction” shall mean a bona fide equity or equity linked capital
raising transaction by the Company with a Counter Party in which $3 million or
more is invested into the Company, either in one or a series of related
transactions.
 
(b)           From and after the date hereof through the expiration of the
Participation Period, if the Company seeks to effectuate a Triggering
Transaction, then no less than twenty (20) days prior to the anticipated date of
the closing of the Triggering Transaction (the “Co-Sale Closing Date”), the
Company will provide written notice to Purchaser (a “Co-Sale Notice”).  Pursuant
to the Co-Sale Notice, Purchaser will have the right (but not the obligation) to
require the Counter Party to purchase, for cash, shares of Series E Preferred
Stock (or to the extent previously converted, the Conversion Shares) then owned
by Purchaser up to the number of shares covered by the Triggering Transaction
(the “Participation Securities”). Upon the proper delivery of the Co-Sale Notice
in accordance with subsection (c) below, if Purchaser so elects, Purchaser will
be obligated to sell to the Counter Party, and the Counter Party will be
obligated to purchase from Purchaser, all of the Participation Securities held
by Purchaser in accordance with the provisions set forth in this Section 9.2
(the “Co-Sale Right”).  The Company covenants and agrees that as a condition to
the consummation of the Triggering Transaction, the Company will require the
Counter Party to abide by the provisions of this Section 9.2.
 
(c)           In order to exercise the Co-Sale Right, Purchaser will deliver a
written notice indicating Purchaser’s election to sell the Participation
Securities (“Co-Sale Notice”) to the Company, which will be delivered to the
Company at least five (5) days prior to the Co-Sale Closing Date.  Upon receipt
of such Co-Sale Notice, the Company will promptly, but in any event within two
(2) days thereafter, deliver to the Counter Party written notice (the “Counter
Party Notice”) indicating that the Co-Sale Right has been exercised and setting
forth the per share consideration as contemplated by the Triggering Transaction
applicable to Purchaser.
 
(d)           The purchase of the Participation Securities will take place at a
single closing at the offices of the Company on the Co-Sale Closing Date or such
other date agreed to in writing by the Company and the Purchaser.  At the
closing, Purchaser will deliver to the Counter Party the certificate(s)
evidencing the Participation Securities, a duly executed stock power, medallion
guaranteed (if required) and an applicable instrument acknowledging the purchase
of such Participation Securities by the Counter Party, which will include a
certification that Purchaser has good and marketable title to such Participation
Securities, free and clear of all liens, claims and encumbrances and the Counter
Party will pay to Purchaser the same per-share consideration as contemplated by
the Triggering Transaction for Purchaser’s Participation Securities in cash.
 
 
20

--------------------------------------------------------------------------------

 
 
(e)           If (A) Purchaser declines the opportunity to exercise the Co-Sale
Right or (B) Purchaser fails to timely deliver a Co-Sale Notice to the Company,
then the Co-Sale Right with respect to Purchaser will irrevocably expire and be
of no further force and effect, provided, however, that if the proposed
Triggering Transaction is not consummated, then the Co-Sale Rights will once
again be reinstated for Purchaser.
 
9.3           Confidentiality.  Each party to this Agreement shall hold, and
shall cause its respective subsidiaries and their directors, officers,
employees, agents, consultants and advisors to hold, in strict confidence,
unless disclosure to a Governmental Entity is necessary or appropriate in
connection with any necessary regulatory approval or unless compelled to
disclose by judicial or administrative process or, in the written opinion of its
counsel, by other requirement of law or the applicable requirements of any
Governmental Entity, all nonpublic records, books, contracts, instruments,
computer data and other data and information (collectively, “Information”)
concerning the other party hereto furnished to it by such other party or its
representatives pursuant to this Agreement (except to the extent that such
Information can be shown to have been (1) previously known by such party on a
nonconfidential basis, (2) in the public domain through no fault of such party
or (3) later lawfully acquired from other sources by the party to which it was
furnished), and neither party hereto shall release or disclose such Information
to any other Person, except its auditors, attorneys, financial advisors, other
consultants and advisors.
 
9.4           Conduct of the Business.  Prior to the earlier of the Equity
Closing Date and the termination of this Agreement, the Company shall, and,
shall cause each Subsidiary of the Company to: (a) use commercially reasonable
efforts to carry on its business in the ordinary course of business and use
reasonable best efforts to maintain and preserve its and such Subsidiary’s
business (including its relationships with customers, strategic partners,
suppliers, distributors and others having business dealings with it); provided,
that nothing in this clause (a) shall limit or require any actions that the
Board may, in good faith, determine to be inconsistent with their duties or the
Company’s obligations under applicable law or imposed by any Governmental
Entity, (b) if the Company shall (1) declare or pay any dividend or distribution
(other than ordinary cash dividends consistent with past practices) on any
shares of Company capital stock, or (2) take any action that would require any
adjustment to be made under the terms of the Units as if such Units were issued
on the date of this Agreement, make appropriate adjustments with respect to the
Purchaser such that the Purchaser shall receive the benefit of such transaction
as if the Equity Units to be issued to the Purchaser at the Equity Closing had
been outstanding as of the date of such action and (c) to the extent reasonably
practicable, shall consult with the Purchaser prior to taking any material
actions outside of the ordinary course of business.
 
9.5           Board of Directors; Board Committees.
 
(a)           (1) Beginning as of the First Debt Closing Date and continuing
until the Equity Closing Date, for so long as any principal remains outstanding
under the Convertible Note and, (2) beginning as of the Equity Closing Date, for
so long as (A) at least 100,000 shares (as adjusted for stock splits, stock
dividends, recapitalizations and the like) of the Series E Preferred Stock are
outstanding or (B) Purchaser holds an amount of capital stock of the Company
equal to at least 30% of the original number of Conversion Shares purchased
pursuant to this Agreement, subject to applicable law and the Board’s fiduciary
duty to its shareholders:
 
 
21

--------------------------------------------------------------------------------

 
 
(i)           the Board shall take such corporate actions as necessary (i) to
fix the number of directors of the Board at nine (9) (or such greater number
approved by Purchaser), and (ii) to elect and thereafter to continue in office
as a director of the Company the following:


 
(A)
four (4) directors nominated by the stockholders of Series E Preferred Stock
(collectively, the “Series E Representatives”), and the Company undertake to
include such nominee in its proxy statement for the first annual meeting of the
Company following the Debt Closing; provided, that one (1) of the Series E
Representatives shall, at all times, be designated as the non-executive chairman
and three (3) of the Series E Representatives must be Independent); provided
further, that the initial Series E Representatives shall be Robert B. Fagenson,
Mark D. Klein, Bryant R. Riley and one director to be specified by Purchaser at
a later date;



 
(B)
the then current Chief Executive Officer of the Company and the then current
President of the Company; provided, however, that if Michael Weiss has not
resigned from the Board by April 14, 2012, the Chief Executive Officer of the
Company will resign from the Board;



 
(C)
as long as required by the March St. Cloud SPA and the June St. Cloud SPA, two
(2) directors nominated by St. Cloud (collectively, the “St. Cloud
Representatives”); provided, that at such time as St. Cloud has a contractual
right pursuant to the St. Cloud Agreements to nominate only one (1) director,
the nominating and governance committee shall nominate and approve one (1)
director and St. Cloud shall nominate one (1) director at such time; provided
further that at such time as St. Cloud no longer has a contractual right
pursuant to the March St. Cloud SPA and the June St. Cloud SPA to nominate a
director, the nominating and governance committee shall instead nominate and
approve two (2) directors, at least one of which shall be Independent; provided
further that for the avoidance of doubt, St. Cloud shall have the contractual
right pursuant to the March St. Cloud SPA and the June St. Cloud SPA to nominate
only one (1) director at such time as all indebtedness under any one of the
March St. Cloud Note or the June St. Cloud Note has been paid in full by the
Company and at such time as there is no outstanding indebtedness held by St.
Cloud and its affiliates (or any successor in interest to such indebtedness)
pursuant to the March St. Cloud Note or the June St. Cloud Note (the “St. Cloud
Debt”), St. Cloud (or any successor in interest) shall have no contractual
rights pursuant to the March St. Cloud SPA, the June St. Cloud SPA or this
Agreement to nominate directors and such directors shall instead be nominated by
the nominating and governance committee.

 
 
22

--------------------------------------------------------------------------------

 


 
 (D)
Michael Weiss; provided however, that from and after the Second Debt Closing
Date, Mr. Weiss will be replaced by one (1) Independent director nominated by
the holders of a majority of the then outstanding Series C Preferred Stock (the
“Series C Representative”).



For purposes of this Agreement, “Independent” shall mean, with respect to a
director, that such director, in the reasonable opinion of the Board, would meet
the standards to be an “Independent Director” as defined by Section 5605(a)(2)
and IM-5605 of the Nasdaq Listing Rules and interpretative materials or any
successor provisions.


(ii)           If at any time the number of directors on the Board is increased
to a number greater than nine (9) (which shall require the consent of the
holders of a majority of the Series E Preferred Stock, the “Majority Holders”),
any vacancies on the Board created by such expansion shall be filled by the
nominating and governance committee.  No Series E Representative may be removed
(other than for cause) without the consent of the Majority Holders, provided,
that in the event of a determination by the Board to remove a director, the
Board shall take all action as may be necessary or appropriate, to effect the
removal of such director.


(iii)           The compensation committee, the audit committee, the nominating
and corporate governance committee, and the Operating Committee (the “Approved
Committees”) of the Board shall be composed so that the representation thereon
by Purchaser shall be in the same proportion, as nearly as may be possible
(subject to any requirements under applicable law and waiver by Purchaser), as
the representation of such directors on the Board; provided, however, that no
employee of the Company shall sit on the audit or compensation committee and
provided further that the nominating and governance committee shall consist of
one Independent Series E Representative and the Series C Representative and
provided further that the Operating Committee (as defined below) shall be
subject to the terms set forth in Section 9.5(a)(iv) below. The Board shall
approve the appointment of individuals to the board of directors or board of
managers of each Subsidiary of the Company and to the Approved Committees of
each Subsidiary’s board of directors or board of managers, as applicable.


(iv)           The Board shall create a committee (which shall not be deemed to
be a committee of the Board) (the “Operating Committee”) to be comprised of
members of management (who may be, but need not be, members of the Board) and/or
members of the Board, which shall initially be comprised of the then current
Chief Executive Officer of the Company, the then current President of the
Company and a Series E Representative, who shall initially be Robert Fagenson,
each to serve at the will of Board.    The Board shall have the power at any
time to increase or decrease the number of members of the Operating Committee
(but in no event to less than three (3)), to fill vacancies thereon, to remove
any member thereof, and to change the functions or terminate the existence
thereof.  During the intervals between meetings of the Board, and subject to
such limitations as may be required by law or by resolution of the Board, the
Operating Committee shall have and may exercise authority over the operations of
the Company.  The Operating Committee may also from time to time formulate and
recommend to the Board for approval general policies regarding the management of
the operations of the Company.
 
 
23

--------------------------------------------------------------------------------

 


(v)           The Company shall take all corporate actions as necessary to
eliminate any committee other than the Approved Committees and to form any
Approved Committees not currently constituted and requiring formation.
 
9.6           Corporate Finance Committee Designee.  As long as the 50:50 joint
venture arrangement between the Company and Opus Point Partners LLC (the “OPN
Joint Venture”) is not dissolved in a manner satisfactory to Purchaser, the
Company shall cause National Securities Corporation (“National Securities”) to
appoint Robert Fagenson, or such other Person as directed by the holders of a
majority of the Series E Preferred Stock from time to time, to the Corporate
Finance Commitment Committee of National Securities (the “CFC Designee”).  All
decisions to approve the private or public placement through National Securities
of any investment banking transaction (“Restricted Actions”) originating from
the OPN Joint Venture shall be subject to the consent of the CFC Designee in his
sole discretion.  For the avoidance of doubt, any Restricted Actions requiring
the consent of the Company or National Securities in connection with the OPN
Joint Venture shall be approved by the CFC Designee and, if taken by the OPN
Joint Venture without such approval, shall be null and void.
 
9.7           Movement of Funds.  Without the prior written consent of the
Board, (i) the Company shall not transfer funds, including, without limitation,
regulatory net capital (“Restricted Funds”), except for payments of allocations
of expenses in the ordinary course of business, to any Subsidiary and (ii) no
Subsidiary shall transfer Restricted Funds to another Subsidiary, if such
transfer of Restricted Funds is effected to satisfy capital requirements for the
party receiving such Restricted Funds except for payments of allocations of
expenses in the ordinary course of business.  Any such transfers of Restricted
Funds approved by the Board shall be appropriately recorded on the books and
records of the parties to such transfer of Restricted Funds in accordance with
applicable Laws.
 
9.8           Alternative Proposals; Superior Proposals.
 
(a)           Certain Definitions:
 
“Alternative Proposal” shall mean (A) a bona fide proposal or offer for the
acquisition, including by way of a tender offer, exchange offer, merger,
consolidation, other business combination or other similar transaction, of (1)
an equity interest representing a 10% or greater interest of the Common Stock
(including Common Stock issuable upon conversion or exercise of any other
security of the Company) of the Company then outstanding, or (2) direct or
indirect acquisition of 10% or more of the consolidated assets of the Company
and its Subsidiaries then outstanding, (B) a transaction or series of
transactions in which any Person will acquire beneficial ownership or the right
to acquire beneficial ownership or any group (as defined in Section 13(d) of the
Exchange Act has been formed which beneficially owns or has the right to acquire
beneficial ownership of, equity interests representing 10% or more of the voting
power of the Company, or (C) any combination of the foregoing.


“Representatives” means, with respect to any Person, the respective directors,
officers, employees, counsel, accountants, agents, advisors, financing sources
and other representatives of such Person.
 
 
24

--------------------------------------------------------------------------------

 


“Superior Proposal” shall mean a bona fide Alternative Proposal that the Board
determines in good faith, after consultation with outside legal counsel and a
financial advisor of nationally recognized reputation, (i) to be more favorable
to the stockholders of the Company taking into account the various legal,
financial and regulatory aspects of the proposal including the financing terms
thereof, and the anticipated timing for consummating such transactions and (ii)
is reasonably likely to be consummated.


(b)           From and after the date hereof until the earlier of the Equity
Closing Date and termination of this Agreement in accordance with its terms, in
the event the Company and/or the Board receives, or participates in, any
solicitation, offer, notice, initiation of discussions or negotiations, from or
with any third party in respect of any Alternative Proposal or any such
solicitation, offer, notice discussions or negotiations which are reasonably
likely to lead to an Alternative Proposal, the Company shall immediately, and in
any event not later than one (1) Business Day, following such event, notify and
disclose to Purchaser the substance of all communications in connection with
such Alternative Proposal and deliver to Purchaser copies of any documents
exchanged or used in connection with such Alternative Proposal.  If the Board
determines in good faith, after consultation with outside counsel and its
financial advisor, that a bona fide Alternative Proposal received prior to the
Equity Closing Date by the Company constitutes, or could reasonably be expected
to result in, a Superior Proposal, then, for a period of fifteen days after such
determination, the Board may allow the Company or any of its Representatives to
negotiate the terms of such Alternative Proposal and the Company’s obligations
under the preceding sentence to notify and disclose to Purchaser the substance
of any communications or to deliver copies of documents in connection with such
Alternative Proposal shall not apply.  If at the end of such fifteen-day
negotiation period, the Board determines in good faith, after consultation with
outside counsel and its financial advisor, that  the failure to take any of the
following actions could be inconsistent with the directors’ fiduciary duties
under applicable Law, the Board may (A) allow the Company to enter into any
letter of intent, acquisition agreement or any similar agreement or
understanding (x) constituting a Superior Proposal or (y) requiring it to
abandon, terminate or fail to consummate the transactions contemplated by this
Agreement; or (B) effect any transaction contemplated by any Superior Proposal;
provided, however, that the Company shall not be prohibited from terminating
this Agreement in accordance with its terms.  Notwithstanding anything in this
Section 9.8(b) to the contrary, in the event the Board of Directors, during the
fifteen-day period described above this clause (b), decides to take the actions
described in clauses (A), (B) or (C) above in respect of a Superior Proposal, it
may only take such actions if:
 
(i)           the Company shall have provided prior written notice to Purchaser,
at least four calendar days in advance, of its or the Board’s intention to take
such actions, which notice shall specify the material terms of the Alternative
Proposal received by the Company that constitutes, or could reasonably be
expected to result in, a Superior Proposal;
 
(ii)           after providing such notice and prior to taking such actions, the
Company shall, and shall cause its Representatives to, negotiate with Purchaser
in good faith (to the extent Purchaser desires to negotiate) during such four
calendar day period to make such adjustments in the terms and conditions of this
Agreement as would permit the Company or the Board not to take such actions;
 
 
25

--------------------------------------------------------------------------------

 
 
(iii)           the Board shall have considered in good faith any changes to
this Agreement that may be offered in writing by Purchaser by 5:00 PM Eastern
Time on the fourth day of such four day calendar day period in a manner that
would form a binding contract if accepted by the Company and shall have
determined that the Alternative Proposal received by the Company would continue
to constitute, or would reasonably be expected to result in, a Superior Proposal
if such changes offered in writing by Purchaser were given effect;
 
(iv)           if the offer price of the Alternative Proposal is raised or the
material terms thereof are modified, the Company shall provide prior written
notice to Purchaser at least two calendar days in advance of its or the Board’s
intention to accept such revised terms, which notice shall specify the material
terms of the revised terms of the Superior Proposal; and
 
(v)           after providing such notice and prior to taking such actions, the
Company shall, and shall cause its Representatives to, negotiate with Purchaser
in good faith (to the extent Purchaser desires to negotiate) during such two
calendar day period to make such adjustments in the terms and conditions of this
Agreement as would permit the Company or the Board not to take such actions.
 
(c)           Nothing contained in this Section 9.8 will prohibit the Company
(i) from taking and disclosing to the stockholders of the Company a position
contemplated by Rule 14d-9 or 14e-2 promulgated under the Exchange Act (or any
similar communication to shareholders in connection with the making or amendment
of a tender offer or exchange offer) or (ii) from making any other disclosure to
the stockholders of the Company if, in the good faith judgment of the Board
(after consultation with outside legal counsel), failure to make such disclosure
would be inconsistent with its obligations under applicable law.
 
9.9           Use of Proceeds.  The Company shall use the proceeds from the
consummation of the transactions contemplated by this Agreement for the
satisfaction of the St. Cloud Debt, to the extent any amounts are outstanding as
of the Equity Closing Date, and for general corporate purposes.
 
9.10           Conversion of Series E Preferred Stock.  The Company and the
Purchaser shall continue to negotiate in good faith regarding the conversion of
the Series E Preferred Stock into Common Stock concurrent with the conversion of
Series D Preferred Stock and Series C Stock into Common Stock; provided however
that nothing in this Section 9.10 shall create any obligation to agree to, or
otherwise convert the Series E Preferred Stock into Common Stock and each party
hereto shall, in its sole discretion, have the right to cease negotiations
regarding such conversion at any time.
 
10.                      Termination.
 
10.1           Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the Debt
Closing Date and the Equity Closing Date, as applicable:
 
 
26

--------------------------------------------------------------------------------

 
 
(a)           by mutual agreement in writing of Purchaser and the Company; or
 
(b)           by any party if any court of competent jurisdiction or other
competent Governmental Entity shall have issued a statute, rule, regulation,
Order, decree or injunction or taken any other action permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement and such statute, rule, regulation, Order, decree or injunction or
other action shall have become final and non-appealable; or
 
(c)           by the Company (if the Company is not then in breach of this
Agreement in any material respect) pursuant to written notice to Purchaser, if
Purchaser shall have breached in any material respect any of its representations
or warranties or Purchaser fails to comply in any material respect with any of
its covenants or agreements contained herein, which breach or failure to comply
would give rise to the failure of a condition to the Debt Closing or the Equity
Closing, in each case, only as applicable to such closing date hereunder
(testing each such closing condition as it pertains to such breach as if the
date of termination were the applicable closing date), and such breach or
failure to comply is not cured within 30 days of the Company delivering written
notice to Purchaser of such breach or failure to comply; or
 
(d)           by Purchaser (if Purchaser is not then in breach of this Agreement
in any material respect), pursuant to written notice to the Company, if the
Company shall have breached in any material respect any of its representations
or warranties or if the Company fails to comply in any material respect with any
of its covenants or agreements contained herein, which breach or failure to
comply would give rise to the failure of a condition to the Debt Closing or the
Equity Closing, in each case, only as applicable to such closing date hereunder
(testing each such closing condition as it pertains to such breach as if the
date of termination were the applicable closing date), and such breach or
failure to comply is not cured within 30 days of Purchaser delivering written
notice to the Company of such breach or failure to comply; or
 
(e)           by the Company if the Debt Closing does not occur on or before the
date that is thirty (30) days from the date hereof (the “First Drop Dead Date”),
unless the failure of the Debt Closing to occur by the First Drop Dead Date
shall be due to the action or failure to act of the Company, which action or
failure to act constitutes a breach of this Agreement; or
 
(f)           by Purchaser if the Debt Closing does not occur on or before the
First Drop Dead Date, unless the failure of the Debt Closing to occur by the
First Drop Dead Date shall be due to the action or failure to act of Purchaser,
which action or failure to act constitutes a breach of this Agreement; or
 
(g)           by the Company if the Equity Closing does not occur on or before
the date that is six (6) months from the date hereof (the “Second Drop Dead
Date”), unless the failure of the Equity Closing to occur by the Second Drop
Dead Date shall be due to the action or failure to act of the Company, which
action or failure to act constitutes a breach of this Agreement; or
 
 
27

--------------------------------------------------------------------------------

 
 
(h)           by Purchaser if the Equity Closing does not occur on or before the
Second Drop Dead Date, unless the failure of the Equity Closing to occur by the
Second Drop Dead Date shall be due to the action or failure to act of Purchaser,
which action or failure to act constitutes a breach of this Agreement.
 
In the event of the termination of this Agreement in accordance with this
Section 10.1, this Agreement shall thereafter become void and have no effect,
and no party shall have any liability to any other party hereto or their
respective Affiliates, directors, officers or employees, other than liability
for (i) fraud or (ii) any breach of its covenants and agreements under this
Agreement occurring prior to such termination.  For the avoidance of doubt, a
termination that occurs after the Debt Closing shall not affect the validity and
effectiveness of such Debt Closing.  The provisions of Article 10 (including the
related definitions) shall survive any termination of this Agreement.


11.                      Miscellaneous.
 
11.1           Indemnification.
 
(a)           Subject to the provisions of Section 11.6 below, in consideration
of Purchaser’s execution and delivery of this Agreement and acquiring the Units
and in addition to all of the Company’s other obligations hereunder and under
the Units, the Company will defend, protect, indemnify and hold harmless
Purchaser and all of its respective stockholders, partners, members, officers,
directors, employees, heirs, successors and assigns, and any agents or other
representatives of any of the foregoing (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, (b) any breach
of any covenant, agreement or obligation of the Company contained in this
Agreement, or (c) any cause of action, suit or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company) and arising out of or resulting from
(i) the execution, delivery, performance or enforcement of this Agreement or the
Units or (ii) the status of Purchaser as a Purchaser in the Company pursuant to
the transactions contemplated by this Agreement and the Units, except to the
extent that Purchaser breached any of its representations and warranties
contained in Section 4 hereof.  To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company will make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           Promptly after receipt by an Indemnitee under this Section 11.1 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee will, if a claim in respect thereof is to be made against the Company
under this Section 11.1, deliver to the Company a written notice of the
commencement thereof, and the Company will have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee will have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(i) the Company has agreed in writing to pay such fees and expenses; (ii) the
Company will have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (iii) the named parties to any such
Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee will have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company will not have the right to assume the
defense thereof and such counsel will be at the expense of the Company);
provided, further, that in the case of clause (iii) above the Company will not
be responsible for the reasonable fees and expenses of more than one (1)
separate legal counsel for such Indemnitee.  The Indemnitee will reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and will furnish to the
Company all information reasonably available to the Indemnitee which relates to
such action or Indemnified Liability.  The Company will keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  The Company will not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company will not unreasonably
withhold, delay or condition its consent.  The Company will not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement will not include any admission as
to fault on the part of the Indemnitee.  Following indemnification as provided
for hereunder, the Company will be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or entities relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the Company within a reasonable time of the commencement of any such action will
not relieve the Company of any liability to the Indemnitee under this Section
11.1, except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.
 
(c)           The indemnification required by this Section 11.1 will be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.
 
(d)           The indemnity agreement contained herein will be in addition to
(i) any cause of action or similar right of the Indemnitee against the Company
or others, and (ii) any liabilities the Company may be subject to pursuant to
the law.
 
11.2           Intentionally Omitted.
 
11.3           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
 
29

--------------------------------------------------------------------------------

 
 
11.4           Remedies.  Purchaser will have all rights and remedies applicable
to it which are set forth in this Agreement and in the Units and all rights and
remedies which such parties have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  The Company acknowledges and agrees that in the event that it fails to
perform, observe, or discharge any or all of its obligations under this
Agreement or the Units, any remedy at law may prove to be inadequate relief to
Purchaser. The Company therefore agrees that Purchaser will be entitled to seek
specific performance and/or temporary, preliminary and permanent injunctive or
other equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security.
 
11.5           Successors and Assigns.  This Agreement, and the rights and
obligations of Purchaser hereunder, may be assigned by Purchaser to (a) any
Person or entity to which the Units are transferred by Purchaser, or (b) to any
Affiliated Party (as hereinafter defined), and, in each case, such transferee
will be deemed a “Purchaser” for purposes of this Agreement; provided that such
assignment of rights will be contingent upon the transferee providing a written
instrument to the Company notifying the Company of such transfer and assignment
and agreeing in writing to be bound by the terms of this Agreement.  The Company
may not assign its rights under this Agreement.  For purposes of this Agreement,
“Affiliated Party” will mean, with respect to any Purchaser, any Person or
entity which, directly or indirectly, controls, is controlled by or is under
common control with Purchaser, including, without limitation, any general
partner, manager, officer or director of Purchaser and any venture capital fund
now or hereafter existing which is controlled by one or more general partners
of, or shares the same management company as, Purchaser.
 
11.6           Survival of Representations and Warranties; Survival.  All of the
representations, warranties, covenants and agreements made herein will survive
the execution and delivery of this Agreement for one (1) year from the Equity
Closing Date.  Purchaser is entitled to rely, and the parties hereby acknowledge
that Purchaser has so relied, upon the truth, accuracy and completeness of each
of the representations and warranties of the Company contained herein,
irrespective of any independent investigation made by Purchaser.  The Company is
entitled to rely, and the parties hereby acknowledge that the Company has so
relied, upon the truth, accuracy and completeness of each of the representations
and warranties of Purchaser contained herein, irrespective of any independent
investigation made by the Company.  Notwithstanding the first sentence of this
Section 11.6, the provisions of Sections 7.6 and 9.1 of this Agreement shall
continue in full force and effect so long as the Series E Preferred Stock is
outstanding or Purchaser holds an amount of capital stock of the Company equal
to at least 20% of the original number of Conversion Shares and Warrant Shares
purchased pursuant to this Agreement.
 
11.7           Expenses.  Each party hereto will pay its own expenses relating
to the transactions contemplated by this Agreement except that the Company will
pay the reasonable fees and expenses of Purchaser not to exceed $50,000. Such
expenses will be paid no later than the Equity Closing. Notwithstanding the
foregoing, in the event Purchaser terminates this Agreement in accordance with
Section 10.1, the Company shall promptly pay all reasonable out of pocket
expenses incurred by Purchaser in connection with the preparation, execution and
delivery of this Agreement and all documents and instruments executed pursuant
hereto and any other costs and any other costs and expenses whatsoever and
howsoever incurred, provided that all amounts payable under this sentence shall
not exceed $200,000.
 
 
30

--------------------------------------------------------------------------------

 
 
11.8           Severability.  The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement.
 
11.9           Governing Law; Venue.  This Agreement and all claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution, performance, validity,
interpretation, construction and enforcement of this Agreement (including any
claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement), shall be governed by the Laws of the
State of New York (without giving effect to any choice or conflict of Law
provision or rules (whether of the State of New York or otherwise) that would
cause the application of Laws of any other jurisdiction). Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service will constitute good and sufficient service of process and notice
thereof. Nothing contained herein will be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.
 
11.10           Notices.  All notices, requests, consents, and other
communications under this Agreement will be in writing and will be deemed
delivered (i) three business days after being sent by registered or certified
mail, return receipt requested, postage prepaid or (ii) one business day after
being sent via a reputable nationwide overnight courier service guaranteeing
next business day delivery or (iii) by facsimile transmission (with printed
confirmation of receipt), in each case to the intended recipient as set forth
below:
 
(a)           If to the Company, at 120 Broadway, 27th Floor, New York, NY
10271, Attention: Mark Goldwasser, CEO, Fax Number: (212) 417-8159, or at such
other address as may have been furnished in writing by the Company to the other
parties hereto, with a copy to Jay Israel, General Counsel, 120 Broadway, 27th
Floor, New York, NY 10271, Fax Number: (212) 553-2385.
 
(b)           If to Purchaser, at its address set forth on Exhibit A, or at such
other address as may have been furnished in writing by Purchaser to the other
parties hereto, with a copy (which will not constitute notice) to Weil, Gotshal
and Manges LLP, 100 Federal Street, Boston, MA 02110, Attention: Shayla Harlev,
Esq., Fax Number: (617) 772-8333.
 
 
31

--------------------------------------------------------------------------------

 
 
(c)           Any party may give any notice, request, consent or other
communication under this Agreement using commercially reasonable means
(including, without limitation, personal delivery, messenger service, telecopy,
first class mail or electronic mail), but no such notice, request, consent or
other communication will be deemed to have been duly given unless and until it
is actually received by the party for whom it is intended.  Any party may change
the address to which notices, requests, consents or other communications
hereunder are to be delivered by giving the other parties notice in the manner
set forth in this Section 11.10.
 
11.11           Complete Agreement.  This Agreement (including its exhibits and
schedules and any other agreement or instrument contemplated hereby) constitutes
the entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to such subject matter.
 
11.12           Amendments and Waivers.  This Agreement may be amended or
terminated and the observance of any term of this Agreement may be waived with
respect to all parties to this Agreement (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and Purchaser. No waivers of or exceptions to any term, condition or
provision of this Agreement, in any one or more instances, will be deemed to be,
or construed as, a further or continuing waiver of any such term, condition or
provision.
 
11.13           Pronouns.  Whenever the context may require, any pronouns used
in this Agreement will include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns will include the plural, and
vice versa.
 
11.14           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, and all of which
will constitute one and the same document.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature will create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
11.15           Section Headings and References.  The section headings are for
the convenience of the parties and in no way alter, modify, amend, limit or
restrict the contractual obligations of the parties.  Any reference in this
agreement to a particular section or subsection will refer to a section or
subsection of this Agreement, unless specified otherwise.
 




[Signature Page Follows]
 
 
32

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 
COMPANY:
 
NATIONAL HOLDINGS CORPORATION
 




By: /s/ Mark H. Goldwasser                                                      
Name: Mark H. Goldwasser
Title:   Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 


PURCHASER:


NATIONAL SECURITIES GROWTH PARTNERS LLC






By:  /s/ Robert B.
Fagenson                                                      
Name: Robert B. Fagenson
Title:   President and Chief Executive Officer






                      
